Citation Nr: 0307430	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of a fracture of the left tenth rib.

(The issues of entitlement to (increased) compensable 
disability ratings for scars of the left cheek, right elbow, 
and right knee will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959, and from November 1960 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
compensable rating for residuals of a fracture of the left 
tenth rib.

The Board is undertaking additional development of the issues 
of entitlement to increased, compensable disability ratings 
for scars of the left cheek, right elbow, and right knee, 
pursuant to authority granted by 38 C.F.R. § 20.903 (2002).  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a 
compensable rating for residuals of a fracture of the left 
tenth rib.

2.  A fracture of the left tenth rib is currently manifested 
by left rib-area pain that precludes laying on the left side.

3.  None of the veteran's ribs have been removed.

4.  Symptoms associated with the left tenth rib fracture do 
not markedly interfere with employment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a left tenth rib fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5297 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 66 Fed. Reg. 45,620 et seq.; 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA 
and its implementing regulations provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for an increased rating for rib fracture residuals.  
The veteran's claims file contains service medical records 
and records of post-service medical treatment from private 
and VA sources.  The veteran had a hearing at the RO in March 
1997.  He had a VA examination that addressed his rib 
fracture residuals in April 2002.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.  In October 1998, the Board 
remanded several rating issues, including the rib issue, for 
additional development.  The RO has completed the requested 
development, and has returned the claim to the Board.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the November 1996 
rating decision, a January 1997 statement of the case (SOC), 
a January 1998 supplemental statement of the case (SSOC), and 
the October 1998 Board remand.  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  In 
letters dated in October 1998 and March 2002, the RO informed 
the veteran of the evidence needed to substantiate his claim, 
and who was responsible for obtaining it.

II.  Rating for Rib Fracture Residuals

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2002).  
The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).

The veteran sustained a simple fracture of the left tenth rib 
in a motor vehicle accident during service in 1961.  There 
was no artery or nerve involvement.  In his March 1997 
hearing at the RO, the veteran reported that he had an 
indentation in the area of his left tenth rib, and that he 
had experienced pain in that area intermittently.  In April 
1997, veteran wrote that, because of pain in the area of his 
left ribs, he had not been able to sleep on his left side 
since the automobile accident in 1961.  He stated that he had 
a universal brace that he wore to protect the rib area.  He 
reported that he had episodes of severe pain on the left side 
of his ribcage.

On VA examination in August 1999, the veteran reported 
constant moderate pain in the left rib area.  He reported 
that he could not sleep on his left side because of the pain.  
He indicated that the pain was somewhat diminished by 
Tylenol.

On VA examination in April 2002, he reported intermittent 
sharp pain in his left rib area.  He indicated that he was 
not able to lie on his left side because of the pain.  The 
examiner found subjective tenderness on palpation of the left 
tenth rib, with no other gross deformity.  X-rays did not 
show evidence of the rib fracture.

The rating schedule provides for compensable disability 
ratings if one or more ribs are removed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2002).  The regulations do not provide 
for compensation for injury of the ribs that do not result in 
removal.  None of the veteran's ribs have been removed.  The 
veteran's pain in the area of his fractured left tenth rib is 
not compensable under the rating schedule.

VA regulations provide that when a case that is exceptional, 
such that the criteria in the rating schedule are inadequate 
to evaluate the disability, the case may be referred to the 
VA Chief Benefits Director or the Director of the VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating, commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran has reported pain and an inability to lay on his 
left side residual to his left tenth rib fracture.  The 
disability has not required any periods of hospitalization, 
nor are there any reports that it interferes with employment.  
Therefore, is no evidence, however, that these symptoms 
produce marked interference with employment, or require 
frequent periods of hospitalization.  It does not appear that 
the manifestations of the veteran's rib fracture are 
exceptional, such as to render impractical the application of 
the regular standards of the rating schedule.  Therefore, 
referral for an extraschedular rating is not warranted, and 
the claim for a compensable rating is denied.


ORDER

Entitlement to a compensable disability rating for residuals 
of a fracture of the left tenth rib is denied.




		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

